           Case 1:17-cv-01154-EGS Document 75 Filed 05/28/19 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



Senator RICHARD BLUMENTHAL,
Representative JERROLD NADLER, et al.,

                             Plaintiffs,

                 v.                                        Civil Action No. 17-1154 (EGS)
DONALD J. TRUMP, in his official capacity as
President of the United States of America,

                             Defendant.



                                   LOCAL RULE 16.3 REPORT

          Pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 16.3, Plaintiffs and

Defendant respectfully submit this joint report outlining the parties’ discovery plan, agreements

reached between the parties, matters upon which the parties disagree, and proposed scheduling

orders.

          On Tuesday, May 21, 2019, counsel for Plaintiffs and counsel for Defendant conferred by

telephone, and this report reflects the results of that discussion.

I.        STATEMENT OF CLAIMS AND DEFENSES

          Plaintiffs’ Statement: Plaintiffs, members of the United States Senate and the United States

House of Representatives, bring this action against President Donald J. Trump to obtain relief

from the President’s continuing violation of the Constitution’s Foreign Emoluments Clause, which

provides that “no Person holding any Office of Profit or Trust under [the United States] shall,

without the Consent of the Congress, accept of any present, Emolument, Office, or Title, of any

kind whatever, from any King, Prince, or foreign State.” Plaintiffs allege that President Trump,

by virtue of his financial interest in business holdings around the world that engage in dealings

                                                   1
         Case 1:17-cv-01154-EGS Document 75 Filed 05/28/19 Page 2 of 11



with foreign governments and receive benefits from those governments, has been accepting

“Emolument[s]” and/or “present[s]” from “foreign State[s]” in violation of the Clause. To redress

that injury, Plaintiffs seek declaratory relief establishing that Defendant violates the Constitution

when he accepts any monetary or nonmonetary benefit—any “present, Emolument, Office, or

Title, of any kind whatever”—from a foreign state without first obtaining “the Consent of the

Congress.” Plaintiffs also seek injunctive relief ordering Defendant not to accept any such benefits

from a foreign state without first obtaining “the Consent of the Congress.”

       Defendant’s Statement: Defendant denies that he has violated or is violating the Foreign

Emoluments Clause. It is Defendant’s position that Plaintiffs lack standing to pursue their claim,

lack a cause of action under the Foreign Emoluments Clause, and have not asserted interests

protected by the Clause. Further, the Court has no power to grant the equitable relief requested

against Defendant in his official capacity.

II.    DISCOVERY PLAN

       Plaintiffs’ Statement: Because the President is accepting foreign-government benefits

through his global business empire, Plaintiffs plan to focus discovery on those-third party

businesses. Plaintiffs anticipate the need for document discovery and depositions of the Trump

Organization and other corporations, limited liability companies, and partnerships in which the

President has an ownership interest. This discovery will seek to determine which of these entities

are accepting foreign-government benefits of the various types identified in Plaintiffs’ complaint:

(1) intellectual property rights, (2) payments for rooms and events at hotels and golf clubs, (3)

payments derived from real estate holdings, (4) licensing fees, and (5) regulatory benefits.

Plaintiffs anticipate the need for additional document discovery from these entities, as well as

banks and other financial institutions, to determine how funds from those entities are then

deposited in the Donald J. Trump Revocable Trust. Plaintiffs may also need additional limited
                                                 2
           Case 1:17-cv-01154-EGS Document 75 Filed 05/28/19 Page 3 of 11



discovery related to the Donald J. Trump Revocable Trust and the President’s financial documents

to determine whether President Trump is currently receiving funds from the Trust, or if he is

receiving funds from his business enterprises through other means. Finally, Plaintiffs may need

to serve limited interrogatories on Defendant to identify initial sources for third-party subpoenas.

       Defendant’s Statement: Defendant does not currently intend to seek discovery from

Plaintiffs but may seek discovery from third parties concerning their responses to Plaintiffs’

subpoenas.

III.   LOCAL RULE 16.3 MATTERS

       The parties hereby report to the Court on the 16 matters listed in Local Rule 16.3, as

follows:

       1.      Whether the case is likely to be disposed of by dispositive motion; and whether,

if a dispositive motion has already been filed, the parties should recommend to the Court that

discovery or other matters should await a decision on the motion.

       The parties agree that all of the issues in this case can be resolved through the filing of

cross-motions for summary judgment. The parties do not agree on whether discovery should

proceed at this time, but if discovery does proceed, the parties agree that discovery should precede

the filing of cross-motions for summary judgment, and the parties agree on the schedule for filing

such motions, as outlined in Item 6 below.

       The parties disagree as to whether discovery should await a decision on the pending motion

for § 1292(b) certification for interlocutory appeal, as described below.

       Plaintiffs’ Statement: As set out more fully in Plaintiffs’ Opposition to Defendant’s Motion

for a Stay, Defendant cannot satisfy the requirements for a stay pending interlocutory appeal.

Given that the President is already more than halfway through his current term in office, halting


                                                 3
         Case 1:17-cv-01154-EGS Document 75 Filed 05/28/19 Page 4 of 11



discovery while the President pursues an appeal will frustrate any chance of resolving this case

before the completion of the President’s current term. If the President succeeds in running out the

clock, an entire presidential term will have gone by with the nation’s highest officeholder making

countless foreign policy decisions while under a cloud of potentially divided loyalty and

compromised judgment caused by his enrichment from foreign states. Plaintiffs’ case must be

allowed to move forward.

       Defendant’s Statement: The President has moved for a stay of all proceedings pending

resolution of his motion for interlocutory appeal pursuant to 28 U.S.C. § 1292(b). He has further

requested that if the Court grants the § 1292(b) motion, it should also stay all district court

proceedings pending appeal. As the President has argued in connection with his § 1292(b) motion,

this case presents the unprecedented circumstance of impending civil discovery against the sitting

President of the United States concerning his compliance with a constitutional provision in his

official capacity. Because no court has ever permitted civil discovery under such circumstances

and because any discovery, particularly discovery concerning the President’s financial

information, would necessarily be a distraction to the President’s performance of his constitutional

duties, separation-of-powers principles strongly counsel in favor of a stay of all proceedings while

the Court considers the § 1292(b) motion, and if that motion is granted, pending appeal.

       2.      The date by which any other parties shall be joined or the pleadings amended,

and whether some or all the factual and legal issues can be agreed upon or narrowed.

       The parties agree that any additional parties shall be joined and any amendment of the

pleadings shall occur by June 20, 2019.

       Although the parties are not currently able to narrow the factual and legal issues in the

case, they agree that they will work to stipulate to as many facts as possible in order to expedite

the resolution of this matter.
                                                 4
           Case 1:17-cv-01154-EGS Document 75 Filed 05/28/19 Page 5 of 11



        3.       Whether the case should be assigned to a magistrate judge for all purposes,

including trial.

        The parties agree that this case should not be assigned to a magistrate judge for any

purpose.

        4.       Whether there is a realistic possibility of settling the case.

        The parties agree that there is not a realistic possibility of settling this case.

        5.       Whether the case could benefit from the Court's alternative dispute resolution

(ADR) procedures (or some other form of ADR); what related steps should be taken to facilitate

such ADR; and whether counsel have discussed ADR and their response to this provision with

their clients.

        The parties agree that the Court’s ADR procedures will not assist in resolving the issues

in this case.

        6.       Whether the case can be resolved by summary judgment or motion to dismiss;

dates for filing dispositive motions and/or cross-motions, oppositions, and replies; and proposed

dates for a decision on the motions.

        The parties agree that this case can be resolved by the filing of cross-motions for summary

judgment. The parties agree as follows: Plaintiffs will file their motion for summary judgment

no later than 30 days after the close of discovery; Defendant will file his opposition and cross

motion for summary judgment 30 days after Plaintiffs’ motion; Plaintiffs will file their opposition

and reply 21 days after Defendant’s motion; and Defendant will file his reply 14 days after

Plaintiffs’ opposition.




                                                    5
            Case 1:17-cv-01154-EGS Document 75 Filed 05/28/19 Page 6 of 11



       7.       Whether the parties should stipulate to dispense with the initial disclosures

required by Fed. R. Civ. P. 26(a)(1), and if not, what if any changes should be made in the

scope, form or timing of those disclosures.

       The parties stipulate to dispense with the initial disclosures required by Fed. R. Civ. P.

26(a)(1).

       8.       The anticipated extent of discovery, how long discovery should take, what limits

should be placed on discovery; whether a protective order is appropriate; and a date for the

completion of all discovery, including answers to interrogatories, document production,

requests for admissions, and depositions.

       A.       Extent, Duration, Limits, and Date for Completion of Discovery

       Plaintiffs’ Statement: Plaintiffs propose that fact discovery should begin on June 28, 2019,

and close no later than September 27, 2019. Consistent with Plaintiffs’ opposition to Defendant’s

motion for a stay, Plaintiffs maintain that discovery should not be delayed pending this Court’s

resolution of Defendant’s motion for interlocutory appeal, or during any appeal. Plaintiffs do not

plan to seek any information from the executive branch. The limited discovery that Plaintiffs may

need to direct toward the President himself—concerning his personal financial records and to

identify initial sources for third-party subpoenas—will require, at most, a marginal amount of the

President’s time, and far less than what the Supreme Court unanimously approved in Clinton v.

Jones, 520 U.S. 681 (1997). While President Trump is being sued in his official capacity to

prevent him, as a federal officeholder, from committing future violations of the Foreign

Emoluments Clause, his alleged violations of the Clause—and Plaintiffs’ proposed discovery—

all concern his private behavior, not his performance of any of the unique responsibilities assigned

to the President of the United States. Plaintiffs’ proposed discovery, therefore, is analogous to

that in Jones (though less burdensome), and completely unlike the discovery in Cheney v. U.S.
                                                 6
         Case 1:17-cv-01154-EGS Document 75 Filed 05/28/19 Page 7 of 11



Dist. Court for D.C., 542 U.S. 367 (2004), which implicated “the operation of the Office of the

President” because it directed “the Vice President and other senior officials in the Executive

Branch to produce information about a task force established to give advice and make policy

recommendations to the President,” id. at 387, 372.

       Defendant’s Statement: Consistent with the President’s motion for interlocutory appeal

and for a stay, the President believes that this Court should first resolve the pending motion for

interlocutory appeal before any discovery proceeds. And, if the Court grants the President’s

motion, discovery should be stayed pending appeal. That is, fact discovery should not commence

unless the Court denies the motion for interlocutory appeal. Given Plaintiffs’ representation that

most of the discovery will be directed at third parties, the President does not currently take a

position on the appropriate length of Plaintiffs’ proposed discovery period.

       Plaintiffs have indicated that they will serve interrogatories on the President to identify

third parties, and will also seek discovery concerning the President’s financial information from

the President and the Donald J. Trump Revocable Trust. Such discovery constitutes discovery

against the President in his official capacity because the President is subject to the Foreign

Emoluments Clause only in his official capacity. Civil discovery against a sitting President in his

official capacity necessarily implicates significant separation of powers concerns. Cheney v. U.S.

Dist. Ct. for D.C., 542 U.S. 367, 380–82, 389–90 (2004). The Supreme Court has made clear that

discovery directed to the President in civil litigation should be strictly circumscribed because of

the significant separation of powers concerns that would arise and the public interest in protecting

Presidential confidentiality and ensuring energetic performance of his constitutional duties. See

id. at 381–82. Accordingly, no discovery against the President in his official capacity should be

permitted, and the Court’s scheduling order should so state.


                                                 7
         Case 1:17-cv-01154-EGS Document 75 Filed 05/28/19 Page 8 of 11



       B.       Protective Order

       If discovery proceeds, the parties further agree that a protective order may be necessary to

protect confidential information produced during any discovery, and the parties will propose a

protective order for the Court’s review as appropriate.

       9.       Any issues about disclosure, discovery, or preservation of electronically stored

information, including the form or forms in which it should be produced.

       If discovery proceeds, the parties agree that an agreement establishing a protocol for the

discovery of electronically stored information may be necessary in this matter, but it will be easier

to determine the need for, and appropriate terms of, such a protocol after discovery requests are

served. Should the parties determine that a protocol is necessary, the parties will meet and confer

to agree on the appropriate protocol.

       10.      Any issues about claims of privilege or of protection as trial-preparation

materials, including – if the parties agree on a procedure to assert these claims after production

– whether to ask the court to include their agreement in an order under Federal Rule of

Evidence 502.

       If discovery proceeds, the parties intend to meet and confer regarding whether privilege

logs are necessary and appropriate, and if so, the appropriate privilege log protocols. And the

parties will further propose a Fed. R. Evid. 502 Order for this Court’s approval.

       11.      Whether the requirement of exchange of expert witness reports and

information pursuant to Fed. R. Civ. P. 26(a)(2), should be modified, and whether and when

depositions of experts should occur.

       The parties do not anticipate that expert discovery will be necessary.




                                                 8
          Case 1:17-cv-01154-EGS Document 75 Filed 05/28/19 Page 9 of 11



         12.    In class actions, appropriate procedures for dealing with Rule 23, Fed. R. Civ.

P. proceedings, including the need for discovery and the timing thereof, dates for filing a Rule

23 motion, and opposition and reply, and for oral argument and/or an evidentiary hearing on

the motion and a proposed date for decision.

         Because this is not a class action, this item is not applicable.

         13.    Whether the trial and/or discovery should be bifurcated or managed in phases,

and a specific proposal for such bifurcation.

         The parties do not believe that any bifurcation of discovery is necessary, and the parties

do not anticipate a need for trial.

         14.    The date for the pretrial conference (understanding that a trial will take place

30 to 60 days thereafter).

         Should any issues remain after this Court’s decision on the cross-motions for summary

judgment, the parties agree that a pretrial conference should occur no later than 30 days after this

Court’s summary judgment decision.

         15.    Whether the Court should set a firm trial date at the first scheduling conference

or should provide that a trial date will be set at the pretrial conference from 30 to 60 days after

that conference.

         The parties agree that the Court should, if necessary, set a trial date at the pretrial

conference.

         16.    Such other matters that the parties believe may be appropriate for inclusion in

a scheduling order.

         The parties do not believe that any other matters need to be addressed in a scheduling

order.


                                                    9
        Case 1:17-cv-01154-EGS Document 75 Filed 05/28/19 Page 10 of 11



IV.    PROPOSED SCHEDULING ORDER

       Plaintiffs’ Proposed Scheduling Order is attached as Exhibit 1.



Date: May 28, 2019                               Respectfully submitted,

 /s/ Brianne J. Gorod                               JOSEPH H. HUNT
 Brianne J. Gorod                                   Assistant Attorney General

 Elizabeth B. Wydra (DC Bar No. 483298)             JAMES M. BURNHAM
 Brianne J. Gorod (DC Bar No. 982075)               Deputy Assistant Attorney General
 Brian R. Frazelle (DC Bar No. 1014116)
 CONSTITUTIONAL ACCOUNTABILITY CENTER               JENNIFER D. RICKETTS
 1200 18th Street, N.W., Suite 501                  Director, Federal Programs Branch
 Washington, D.C. 20036
 (202) 296-6889                                     ANTHONY J. COPPOLINO
 elizabeth@theusconstitution.org                    Deputy Director
 brianne@theusconstitution.org
                                                 /s/ Jean Lin
 Counsel for Plaintiffs                          JEAN LIN
                                                 Special Counsel
                                                 JAMES R. POWERS
                                                 BRADLEY P. HUMPHREYS
                                                 Trial Attorneys
                                                 U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street, NW
                                                 Washington, DC 20005
                                                 Phone: (202) 514-3716
                                                 Fax: (202) 616-8202
                                                 Email: jean.lin@usdoj.gov

                                                 Counsel for Defendant




                                               10
        Case 1:17-cv-01154-EGS Document 75 Filed 05/28/19 Page 11 of 11



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 28, 2019, the foregoing document was filed with the Clerk of

the Court, using the CM/ECF system, causing it to be served on all counsel of record.

Dated: May 28, 2019
                                            /s/ Brianne J. Gorod
                                            Brianne J. Gorod
         Case 1:17-cv-01154-EGS Document 75-1 Filed 05/28/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



Senator RICHARD BLUMENTHAL,
Representative JERROLD NADLER, et al.,

                           Plaintiffs,

               v.                                        Civil Action No. 17-1154 (EGS)
DONALD J. TRUMP, in his official capacity as
President of the United States of America,

                           Defendant.



                     PLAINTIFFS’ PROPOSED SCHEDULING ORDER

        Upon consideration of the parties’ joint report to the Court following their conference

held under Federal Rule of Civil Procedure 26(f) and Local Rule 16.3, it is hereby ORDERED

that:

        1.     The deadline by which any other parties shall be joined or the pleadings amended

shall be June 20, 2019.

        2.     Fact discovery shall commence on June 28, 2019, and shall be completed by

September 27, 2019.

        3.     The parties have advised the Court that they believe that all issues in the case can

be resolved by the filing of cross-motions for summary judgment. Plaintiffs shall file their motion

for summary judgment no later than 30 days after the close of discovery; Defendant shall file his

opposition and cross-motion for summary judgment 30 days after Plaintiffs’ motion; Plaintiffs

shall file their opposition and reply 21 days after Defendant’s motion; and Defendant shall file his

reply 14 days after Plaintiffs’ opposition.
          Case 1:17-cv-01154-EGS Document 75-1 Filed 05/28/19 Page 2 of 2



         4.    If needed, a pre-trial conference shall be had before the Court no later than 30

days after the Court’s decision on the parties’ cross-motions for summary judgment. Counsel

who will try the case must attend. The Court will set a trial date at the pre-trial conference. A

pretrial statement shall be filed and served by each party at least 14 days before the conference

in the manner prescribed by Local Rule 16.5.

         5.    This Order shall control the course of this action unless modified by subsequent

Order.

         SO ORDERED.

Date: June ___, 2019                          ________________________
                                              Hon. Emmet G. Sullivan
                                              United States District Judge
